EXHIBIT 10.1

Arbinet-thexchange, Inc.

Tower II, Suite 450

120 Albany Street

New Brunswick, New Jersey 08901

July 9, 2007

Roger H. Moore

462 3rd Avenue

Fox Island, Washington 98333

Dear Roger:

On behalf of Arbinet-thexchange, Inc. (the “Company”), I am pleased to extend to
you an offer of employment in accordance with the following terms:

Title: You will serve as interim Chief Executive Officer. You will report to the
Chairman of the Board, and office in New Brunswick, New Jersey.

Effective Date: Upon acceptance by you, you will immediately become the
Company’s interim Chief Executive Officer.

Duties and Obligations: During your employment, you will devote your full
business interest and effort to the performance of your duties with the Company.
In your position as interim Chief Executive Officer, you shall have the duties,
responsibilities and authorities determined and designated from time to time by
the Board of Directors of the Company (the “Board”), including, without
limitation, management authority with respect to, and responsibility for the
overall operations and day-to-day business and affairs of the Company. You shall
serve under the direction and supervision of and report only to the Board.

Employment Relationship: Your employment will be “at will” and may be terminated
by either you or the Company at any time for any reason or no reason and with or
without notice. Similarly, the terms of the employment outlined in this letter
are subject to change at any time. Your participation in any Company benefit or
equity program does not constitute an agreement by the Company to employ or
continue to employ you for any period of time. Nothing in this letter creates
any express or implied contract. This at-will relationship will remain in effect
throughout your employment with the Company and can be changed only by an
express written agreement signed by the Chairman of the Board.

Salary: While you are employed as the Company’s interim Chief Executive Officer
on a full-time basis, the Company will pay you a base salary at a rate which
annualizes to $300,000, less applicable withholdings and deductions, and payable
in accordance with the usual payroll practices of the Company

Benefits: You will be entitled to participate, to the extent eligible and
subject to confirming coverage with applicable underwriters (if any), in all of
the Company’s employee benefit programs generally provided to other executives
of similar rank and tenure, in accordance with



--------------------------------------------------------------------------------

the terms thereof as in effect from time to time. These benefits are described
generally in the enclosed materials along with a copy of the employee handbook
which describes the Company’s current policies and procedures, as may be amended
from time to time. Please be sure to review the current handbook and sign and
return the acknowledgement of receipt page at the end of the handbook to Kathy
Cunningham on or prior to your first day of employment. The employee handbook is
not a contract or part of a contract between you and the Company.

Expenses: The Company shall reimburse you for all reasonable, ordinary and
necessary business expenses incurred by you in the performance of your duties
and the promotion of the Company’s business in accordance with the Company’s
polices and procedures for its senior executive officers as in effect from time
to time. The Company understands that such expenses shall include, but shall not
be limited to, reasonable living and travel expenses associated with commuting
from your personal residence in Washington to the Company’s corporate
headquarters in New Jersey and residing in New Jersey as the business needs of
the Company require.

Bonuses and Equity Grants: You shall be considered for periodic awards of bonus
compensation and equity grants as determined by the Board in its reasonable
discretion. The terms of any such equity grants shall be governed by applicable
plans and associated agreements. In determining whether and when to provide you
with bonus and equity compensation, the Board will generally consider the
Company’s and your achievement of performance and financial goals and targets as
determined by the Board.

Vacation: The Company’s vacation year runs from January 1st to December 31st and
you will be eligible to accrue up to 4-weeks of vacation per year, which shall
accrue on a pro rata basis beginning on your date of hire. Your vacation shall
be administered consistent with the Company’s vacation policy as explained in
the Company’s employee handbook, as may be amended from time to time.

Confidential Information: While providing your services, you will have access to
and will obtain confidential information as to the Company, its affiliates, its
employees, and its customers and you may during the course of your employment
develop certain information, inventions or other intellectual property. As a
condition of your employment with the Company, you will be required to enter
into the Company’s Employee Inventions and Confidentiality Agreement (the
“Confidentiality Agreement”). The Confidentiality Agreement exists to ensure the
Company and its investors that the Company’s valuable intellectual property and
its rights thereto are protected.

Governing Law/Miscellaneous: This offer is subject to the laws of the State of
New York. This offer, along with the Confidentiality Agreement, sets forth the
terms of your employment with the Company and supersedes all prior agreements,
arrangements and communications, whether oral or written, between the Company
and you. This letter may not be altered, modified or amended except by written
instrument signed by an individual authorized to sign on behalf of the Company
(other than you) and by you. This letter may not be assigned in whole or in
part, except that the Company may assign it to an acquirer of all or
substantially all of the assets of the Company. This letter shall be binding on
the successors and permitted assignees of the parties hereto.

This offer of employment is contingent on a successful background check and
verification of your employment eligibility as required by the Immigration
Reform and Control Act of 1986, which



--------------------------------------------------------------------------------

requires us to verify your employment eligibility. On the first day of work,
please bring documents that show both your identification and authorization to
work in the United States. These documents can be a U.S. birth certificate or
social security card and driver’s license; a U.S. passport; or a Certificate of
Naturalization.

This offer is made to you based on your representation to the Company that your
acceptance of employment with the Company and performance of the contemplated
services does not and will not conflict with or result in any breach or default
or violate any other legal restriction. If you find this offer of employment
acceptable, please sign and return this offer letter to me.

Sincerely,

 

/s/ Robert C. Atkinson

Robert C. Atkinson Chairman of the Board AGREED AND ACCEPTED

/s/ Roger H. Moore

Roger H. Moore



--------------------------------------------------------------------------------

WAIVER OF NOTICE OF SPECIAL MEETING

OF THE

SPECIAL COMMITTEE

OF THE

BOARD OF DIRECTORS OF

ARBINET-THEXCHANGE, INC.

I, Roger H. Moore, being a member of the Special Committee of the Board of
Directors of Arbinet-thexchange, Inc., a Delaware corporation (the
“Corporation”), hereby waive notice of the meeting of the Special Committee of
the Board of Directors of the Corporation held on April 9, 2007.

 

/s/ Roger H. Moore

Roger H. Moore